Citation Nr: 1730393	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  12-14 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a right arm (shoulder) injury.

2.  Entitlement to service connection for residuals of a right hand injury.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to September 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In January 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Central Office hearing.  The hearing transcript is associated with the electronic file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

In March 2015 the Board remanded the matters in order to afford the Veteran a VA examination and specifically directed the VA examiner to presume the truth of the Veteran's history of injury in-service unless otherwise shown by the record.  Pursuant to the Board's March 2015 remand, a VA examination and opinion were obtained in January 2016 regarding the Veteran's claims for entitlement to service connection for a right arm injury, a right hand injury, and a back disability.  The Board found the report inadequate because it rested on the lack of evidence instead of addressing the affirmative evidence of record to include the Veteran's credible lay statements.  

In September 2016, the Board remanded the matters in order to obtain an addendum opinion.  A December 2016 addendum opinion was obtained; however, the addendum opinion provided a recitation of the January 2016 examination report opinions.  As such, clarification is still needed in order to adjudicate the Veteran's claims.

Lastly, updated VA treatment records should be secured on remand. 

The Board greatly regrets the additional delay in resolving the Veteran's claims for entitlement to service connection.  Unfortunately, as discussed above an additional remand is required.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain all outstanding VA treatment records.  All obtained records should be associated with the evidentiary record.
      
2.  Then, schedule the Veteran for a VA examination with an appropriate examiner that has not previously examined the Veteran, if possible, to determine the nature and etiology of the Veteran's right arm (shoulder), right hand, and back injuries.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner should provide the following information:

(a) identify any currently diagnosed right arm disability; to include underlying pathology and/or any scars, if present;

(b) provide an opinion regarding whether is it at least as likely as not (50 percent probability) that any currently diagnosed right arm disability was caused by, or is otherwise related to, the Veteran's active duty service;

(c) identify any currently diagnosed right hand disability; to include underlying pathology and/or any scars, if present;

(d) provide an opinion regarding whether is it at least as likely as not (50 percent probability) that any currently diagnosed right hand disability was caused by, or is otherwise related to, the Veteran's active duty service;

(e) identify any currently diagnosed back disability; to include underlying pathology and/or any scars, if present;

(f) provide an opinion regarding whether is it at least as likely as not (50 percent probability) that any currently diagnosed back disability was caused by, or is otherwise related to, the Veteran's active duty service.

In rendering the requested opinions, the examiner should discuss the prior VA examiner's opinions, as well as the Veteran's May 2010 statement in support of claim describing how his in-service injuries occurred, his May 2012 substantive appeal describing the same, the January 2015 hearing transcript, especially the Veteran's description of how his in-service injuries occurred and why he was not given a full exit examination, as well as his February 2016 and January 2017 statements in support of claim.

As the Veteran was in combat, it is presumed that he experienced right arm, right hand, and back injuries while jumping from a tank in service.  The examiner should provide a complete rationale for all requested opinions.  If the examiner is unable to provide an opinion without resorting to mere speculation, the examiner should provide a complete explanation stating why this is so.

All opinions provided must include a complete rationale and explanation of the basis for the opinion based upon review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




